Citation Nr: 1503824	
Decision Date: 01/27/15    Archive Date: 02/09/15

DOCKET NO.  09-23 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to initial rating greater than 20 percent for residuals of a right foot injury, including right foot strain.
 
2.  Entitlement to initial rating greater than 20 percent for residuals of a left foot injury, including left foot strain.



REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel

INTRODUCTION

The Veteran had active service from February 1975 to February 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California (hereinafter Agency of Original Jurisdiction (AOJ)).  In that decision, the AOJ granted service connection for right and left foot strain, and assigned an initial noncompensable evaluation for each foot effective November 20, 2007.  In a February 2013 rating decision, the AOJ awarded 20 percent ratings for each foot effective to the date of claim. 

The Board remanded the claims in February 2010, April 2012 and July 2014 for additional development.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.


FINDING OF FACT

The Veteran's service-connected right and left foot disabilities more nearly approximate the criteria for severe foot injuries due to severe global cavus feet which do not reduce with weight bearing and cause equinus, plantar fasciitis, heel spur syndrome and metatarsalgia with significant functional impairment on use.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating for residuals of a right foot injury, including right foot strain, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.7, 4.10, 4.20, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5276-84 (2014).

2.  The criteria for a 30 percent rating for residuals of a left foot injury, including left foot strain, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.7, 4.10, 4.20, 4.27, 4.40, 4.45, 4.59, 4.71a, DCs 5276-84 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duty to Notify and the Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) specifies VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006). 

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Here, the Veteran is challenging the initial evaluations for right and left foot disabilities following grants of service connection.  In Dingess, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the notice that was provided before these service connection claims were granted was legally sufficient, VA's duty to notify in this case has been satisfied. 

Nonetheless, VA has provided additional notice to the Veteran in May 2012 advising him of relevant private treatment records which may be capable of substantiating his claims.  Based upon the above, the Board finds that VA has satisfied its duty to notify the Veteran with respect to the claims being decided on appeal.

Next, VA has a duty to assist a claimant in the development of the claims, including obtaining service treatment records (STRs) if needed, obtaining pertinent treatment records, providing an examination when necessary, or other pertinent development.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the AOJ has obtained the Veteran's STRs and VA treatment records as well as all private medical records for which the Veteran has both identified and authorized VA to obtain on his behalf.  The Board is unaware of any relevant records in the possession of the Social Security Administration (SSA).

The Veteran has been afforded two VA examinations to evaluate the nature and severity of his service-connected bilateral foot disabilities.  The most recent VA Compensation and Pension (C&P) examination, dated August 2014, provides all findings necessary to decide these claims.  This examination report is also supplemented by the Veteran's description of symptoms and limitations as well as clinical findings contained in private and VA treatment records.  Since the August 2014 examination, the Board can find no credible lay or medical evidence of record suggesting an increased severity of right and/or left foot disability to the extent that a higher rating may be possible.  Therefore, further examination is not warranted.  See VAOPGCPREC 11-95 (Apr. 7, 1995).

The Board also finds that the AOJ has substantially complied with the Board's prior remand directives in February 2010, April 2012 and July 2014.  See Stegall v. West, 11 Vet. App. 268 (1998).  In this respect, the AOJ obtained a copy of a February 2008 x-ray examination report, sent the Veteran notice in May 2012 for the need of specified private medical records, obtained updated VA clinic records and obtained an adequate VA examination report.  

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims being decided on appeal.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002).  Appellate review may proceed. 

II.  Analysis

The Veteran seeks a higher initial rating for his service-connected bilateral foot disabilities.  Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).  Reasonable doubt as to the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case" and involves consideration of such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Butts v. Brown, 5 Vet. App. 532, 538 (1993). 

Included within 38 C.F.R. § 4.71a are multiple DCs that evaluate impairment resulting from service-connected disorders of the feet, to include DC 5276 (acquired flatfoot), DC 5277 (bilateral weak foot), DC 5278 (acquired claw foot), DC 5279 (anterior metatarsalgia), DC 5280 (unilateral hallux valgus), DC 5281 (unilateral, severe hallux rigidis), DC 5282 (hammer toe), DC 5283 (malunion or nonunion of the tarsal or metatarsal bones) and DC 5284 (foot injuries, other). 

The Veteran has not been diagnosed with acquired flatfoot, bilateral weak foot, hallux valgus, hallux rigidis, hammer toe, or malunion/nonunion of the tarsal or metatarsal bones.  He has not claimed that such conditions exist.  Thus, DCs 5276, 5277, 5280, DC 5281, 5282 and 5283 do not apply.

The Veteran has been diagnosed with acquired claw foot (pes cavus).  Under DC 5278, claw foot with marked contraction of plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, and marked varus deformity is rated 50 percent bilaterally and 30 percent unilaterally.  Claw foot with all toes tending to dorsiflexion, limitation of dorsiflexion at ankle to right angle, shortened plantar fascia, and marked tenderness under metatarsal heads is rated 30 percent bilaterally and 20 percent unilaterally.  Claw foot with great toe dorsiflexed, some limitation of dorsiflexion at ankle, and definite tenderness under metatarsal heads is rated 10 percent bilaterally and 10 percent unilaterally.

The Veteran has also been diagnosed with metatarsalgia.  Under DC 5279, a maximum 10 percent rating is warranted for metatarsalgia unilaterally or bilaterally.  

The Veteran is also service-connected for a bilateral foot injury.  Under DC 5284, a 10 percent rating is warranted for a moderate foot injury, a 20 percent rating is warranted for a moderately severe foot injury, and a 30 percent rating is warranted for a severe foot injury.

VA regulations instruct that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

Notably, the Court has held that pain alone does not equate with functional loss under 38 C.F.R. §§ 4.40 and 4.45 but may cause functional loss if affecting some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Painful motion with joint or periarticular pathology and unstable joints due to healed injury are recognized as productive of disability entitled to at least a minimal compensable rating for the joint.  38 C.F.R. § 4.59.  The application of 38 C.F.R. § 4.59 is not limited to arthritis-related claims.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Notably, the benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Applying the criteria to the facts of this case, the Board finds that the credible lay and medical evidence establishes that the Veteran's service-connected right and left foot disabilities more nearly approximate the criteria for severe foot injuries due to severe global cavus feet which do not reduce with weight bearing and cause equinus, plantar fasciitis, heel spur syndrome and metatarsalgia with significant functional impairment on use.

Historically, the Veteran has been service-connected for disability of both ankles which are both currently rated as 20 percent disabling.  He filed service connection claims for disability of both feet, as proximately due to bilateral ankle disability, on November 20, 2007.  In relevant part, a February 2006 private medical record noted his report of bilateral foot pain with morning stiffness.  An examination of his feet disclosed high arches bilaterally.  

A March 2006 private podiatry consultation reflected the Veteran's description of stiffness, achiness and pain of his heels, arches and ankles.  The examiner described the Veteran as having an extremely difficult foot type with an equinus and literally 0 degrees of dorsiflexion in both ankles.  His bilateral cavus foot deformity caused tight, decreased motion in the rear of the feet, subtalar joints and midtarsal joints.  There was pain to palpation at the sinus tarsi and medial calcaneal tubercles.  The Veteran's gait was described as positive for what would be expected with very little motion due to cavus feet with equinus.

Thereafter, the Veteran was prescribed night splints and custom orthotic shoes.  In August 2006, he reported left calf cramping with lateral column pain along the left 5th metatarsal area.  He was noted to have been previously diagnosed with an equinus and a cavus foot.  In September 2006, the Veteran described symptoms of constant numbness of his left lower left, the dorsum of his feet and his 4th and 5th toes.  He reported intermittent pain his left calf and foot which increased with walking.  He further reported being unable to perform work or household duties without pain and numbness.  Examination was significant for findings of "considerable" pes cavus with some loss of sensation of the feet, especially on the plantar aspect of the feet from the metatarsal heads distally.  

The Veteran's private treatment records next reflect that, in May 2007, his left foot was noted to be "very tender" and was injected with a sclerosing agent due to sinus tarsai syndrome.  In September 2007, the Veteran described a nerve-type tingling, burning and zapping pain down the top of both feet, but being worse on the left.  Examination was negative for neuropathy, loss of protective sensation and diabetes.  The Veteran was described as having "an incredibly high arched cavus foot" and it was assumed that he was experiencing neuritic compression from his boots.  

The Veteran was afforded VA C&P examination in March 2008.  At that time, he described sharp, throbbing and burning bilateral foot pain of 10/10 severity when at rest that increased with use.  He had additional symptoms of give-way weakness, stiffness, swelling, fatigue, locking and lack of endurance.  He had severe pain flares with activities such as sitting, standing, bending, stooping, pushing, pulling, lifting, overhead work, kneeling, crawling, squatting, and walking.  His flares could last for several days.  He obtained a few minutes of pain relief with nightly elevation.  He used corrective shoes and orthotics to help in ambulation, but could only walk for 25 feet or 5 minutes before experiencing an increase in pain.  He wore an ankle orthosis at night bilaterally to stretch his Achilles tendons.  He was working full-time as a groundsman.  The Veteran described his bilateral foot condition as affecting all activities of work and activities of daily living such as dressing and walking.  He no longer enjoyed any sports, running or walking.  His ability to drive was affected due to an inability to put pressure on the gas pedal or brake for long periods of time due to pain.  

On examination, the Veteran had an abnormal gait with waddling on ambulation.  He had a decreased stance, cadence and heel strike.  There were bilateral high arches with active and passive right plantar flexion to 15 degrees and left plantar flexion to 12 degrees.  He had right dorsiflexion to 50 degrees and left dorsiflexion to 48 degrees.  There was pain and cramping with passive range of motion on plantar flexion bilaterally.  There was a positive Tinel's sign for both tarsal tunnels with decreased range of motion of the toes in dorsiflexion and plantar flexion.  There was normal muscle strength with good muscle tone and bulk.  After three repetitions of movement, there was a 20 degree loss of right great toe dorsiflexion and a 30 degree loss of plantar flexion absent any evidence of pain, fatigue, weakness, lack of endurance or loss of coordination.  On the left, there was a 22 degree loss of great toe dorsiflexion and 33 degree loss of plantar flexion absent pain, fatigue, weakness, lack of endurance or loss of coordination.  The examiner diagnosed bilateral foot strain secondary to ankle injuries.

In October 2008, the Veteran's private podiatrist described him as having an "extreme global cavus foot."  He was further described as having "very extensively painful feet" from the lateral gutter, the styloid process of the heel, the arches, the balls of the foot and an arthritic ankle.  He had been moved from a standing job at work to driving a tractor.  On examination, the Veteran was noted to have a global cavus foot that was not getting sufficient support.  There was pain to palpation in the arch, along the plantar fascia, the medial calcaneal tubercles and across all of the metatarsal heads.  He was given assessments of definite plantar fasciitis, heel spur syndrome and metatarsalgia.  That same month, the Veteran's primary provider of treatment described "very tender" plantar fascia.  A November 2008 physical therapy note reflected a diagnosis of calcaneal spurs.  The examination findings were significant for "severe" pes cavus, 4/5 plantar flexion bilaterally, a slight antalgic gait and severe pes cavus which did not reduce with weight bearing.  

In December 2008, the Veteran's private podiatrist prescribed work restrictions from walking until June 2009.  Thereafter, the Veteran reported continued ankle swelling in January 2009, and right foot tingling in May 2009.  

A June 2009 private podiatry note indicated that there were no further options to make the Veteran's feet comfortable.  A referral to pain management was recommended.  In January 2010, the Veteran was treated for right great toe pain which was tender to palpation (TTP).  In May 2010, he described pain and swelling of his feet at night.  He was diagnosed with plantar fasciitis.  In June 2010, the Veteran was provided a state-issued disabled parking permit 

A January 2011 private podiatry note indicated that the Veteran had a global cavus foot with pain across the metatarsal heads and the heel.  In February 2011, he was described as having plantar inflammation with an equinus causing less than 10 degrees of dorsiflexion.  In May 2012, the Veteran was described as having a global cavus foot and equinus that was "quite extreme" and causing him "severe pain" at both medial calcaneal tubercles.  He was given cortisone shots into both medial calcaneal tubercles.  

The Veteran was afforded an additional VA C&P examination in August 2014.  At that time, he described constant severe pain and swelling of both feet.  His swelling became more severe with walking.  He reported an inability to run due to foot pain and swelling.  He had metatarsalgia bilaterally which was worse on the right.  The examiner found definite tenderness under the right metatarsal head.  The examiner found that the Veteran's pes cavus had no effect on the plantar fascia, and that there was no dorsiflexion or varus deformity due to pes cavus.  X-ray examination demonstrated minimal degenerative changes of the interphalangeal joints and tarsal joints as well as Achilles tendon calcifications.

Here, the private treatment records and VA examination reports differently describe the nature, severity and extent of the Veteran's service-connected bilateral foot disabilities.  The case is further complicated as a result of the interrelationship between the Veteran's bilateral foot disabilities and his bilateral ankle disabilities, which are both service-connected.  The VA C&P examination reports describe the Veteran's pes cavus disability as having no effect on his plantar fascia, and having no dorsiflexion or varus deformity due to pes cavus.  On the other hand, the private treatment records, which include evaluations by a podiatrist, describe "quite extreme" and "severe" pes cavus causing "very extensively painful feet" from the lateral gutter, the styloid process of the heel, the arches, and the balls of the feet.  These examiners further describe the Veteran's pes cavus as not reducing with weight bearing and causing equinus and neuritic-type compression of the toes.

Overall, the Board places greater probative weight to the findings of the private treatment providers as these examiners have performed evaluations for the Veteran's feet on a consistent basis since 2006 and are intimately familiar with his history of symptoms and treatment.

The private treatment records, in totality, describe the Veteran as having severe global cavus feet which do not reduce with weight bearing and cause equinus, plantar fasciitis, heel spur syndrome and metatarsalgia.  The Veteran demonstrates tenderness of his plantar fascia, but there is no medical description in the record of shortened plantar fascia.  The Veteran also demonstrates decreased range of motion of his toes in dorsiflexion with tenderness under the metatarsal heads, but there is no medical description in the record of all toes tending to dorsiflexion.  The Veteran's bilateral foot disability causes equinus, but there is no medical description of limitation of dorsiflexion at ankle to right angle.  

Thus, the Veteran does not manifest the features of shortened plantar fascia, all toes tending to dorsiflexion and limitation of dorsiflexion at ankle to right angle to meet or more nearly approximate the criteria for a 30 percent rating under DC 5278 for either foot.  

However, the overall pathology of the Veteran's bilateral foot disability is quite extensive with his pes cavus deformity affecting all aspects of his feet as well as his ankle functioning.  He has significant limitations to walking and use which has resulted in work accommodations precluding standing and a disabled parking permit.  The Veteran has described walking limitations up to 25 feet, or 5 minutes, before experiencing an increase in pain.  His limitation descriptions are credible and consistent with the medical evidence of record, which reflects that his pes cavus does not reduce on weight bearing and has not been correctable with orthotic shoes.  In fact, the Veteran's private podiatrist has concluded that there are no further treatment options other than pain management.

Overall, the Board finds that the Veteran's bilateral foot disabilities, when considering the clinical findings as well as functional impairment on use per the provisions of 38 C.F.R. §§ 4.40 and 4.45, more nearly approximate the criteria for severe bilateral foot disabilities.  Thus, the Board awards 30 percent ratings for each foot under DC 5284 for the entire appeal period.  38 C.F.R. § 4.7.

The Board further finds, however, that the criteria for a rating greater than 30 percent for either foot have not been met, or more nearly approximated, for any time during the appeal period.  The 30 percent ratings under DC 5284 are the maximum allowable ratings under that diagnostic code.  As discussed above, the Veteran does not demonstrate sufficient aspects of pes cavus to warrant a 30 percent rating under DC 5278.  The Veteran also does not meet, or more nearly approximate, the criteria for the next higher rating 50 percent rating under DC 5278.  In this respect, there is no lay or medical evidence of marked contraction of plantar fascia with dropped forefoot, all toes hammer toes, or very painful callosities.

The Board further finds no basis to award a rating greater than 30 percent for either foot with consideration of 38 C.F.R. § 4.40 and 4.45.  In this respect, the Board has specifically taken into account the Veteran's credibly reported functional limitations on use and flares of disability to award the 30 percent ratings under DC 5284.  The Board further notes that criteria for DC 5279 allow for a 10 percent rating for metatarsalgia, whether unilateral or bilateral, but these symptoms have also been taken into account in assigning the 30 percent rating under DC 5284 in addition to the use of the approximating principles of 38 C.F.R. § 4.7.  Thus, a separate rating is not warranted.  The Board finds no further applicable diagnostic code which would allow for ratings in excess of 30 percent for either foot.

In so holding, the Board has found the Veteran's description of foot symptoms and limitations as credible and competent evidence supportive of his claims.  His specific description of disability has been relied upon, in part, to award further compensation in his case.  To the extent that he argues for higher ratings still, the Board places greater probative weight to the findings of the private and VA examiners who have greater training and expertise than the Veteran in evaluating the nature and severity of a foot disability.  As the preponderance of the evidence is against any further compensation, the benefit of the doubt rule does not apply.  Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

III. Other considerations

To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extra-schedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The provisions of 38 C.F.R. § 3.321(b) state as follows: 

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service- connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  The Court stated that the AOJ or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extra-schedular consideration is not required, and the analysis stops.  Id. 

If the AOJ or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the AOJ or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the AOJ or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extra-schedular rating.  Id. 

VA's General Counsel has stated that consideration of an extra-schedular rating under 3.321(b)(1) is only warranted where there is evidence that the disability picture presented by the Veteran would, in that average case, produce impairment of earning capacity beyond that reflected in the rating schedule or where evidence shows that the Veteran's service-connected disability affects employability in ways not contemplated by the rating schedule.  See VAOPGCPREC 6-96 (Aug. 16, 1996).

In Thun, the Court further explained that the actual wages earned by a particular veteran are not considered relevant in the calculation of the average impairment of earning capacity for a disability, and contemplate that veterans receiving benefits may experience a greater or lesser impairment of earning capacity than average for their disability.  The Thun Court indicated that extra-schedular consideration cannot be used to undo the approximate nature of the rating system created by Congress. 

The Board is precluded by regulation from assigning an extra-schedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  However, the Board is not precluded from raising this question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and addressing referral where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

Here, the Veteran describes bilateral foot disability which affects the entire functioning of the feet and also impacts ankle motion.  He has described flare-ups of foot pain with use that causes significant functional limitations.  The criteria for evaluating foot disabilities provide differing levels of disability ratings for disability affecting the plantar fascia, the toes, the ankles, metatarsalgia, callosities, and varus deformity.  The criteria of DC 5284, which has been utilized in this case, allows for capturing of all aspects of disability involving the feet.  Furthermore, the provisions of 38 C.F.R. §§ 4.40 and 4.45, which have also been utilized, allow for consideration of any factors affecting functional impairment which might not be addressed in the schedular criteria. 

In the opinion of the Board, all credibly demonstrated symptomatology and impairment of function related to the bilateral foot disabilities are adequately contemplated in the assigned schedular ratings evaluations.  Notably, the Veteran has been provided separate 30 percent ratings for each foot in addition to 20 percent ratings being in effect for both ankles.  As such, there is no basis for extra-schedular referral in connection with these claims on appeal.  See Thun, 22 Vet. App. 111, 114-15 (2008). 

The Board further notes that a claim for a total disability rating based upon unemployability (TDIU), if reasonably raised, would essentially be a component of the claims for higher initial ratings on appeal.  Rice v. Shinseki, 22 Vet. App. 447 (2009). 

The Veteran has reported workplace interference due to his bilateral foot disability which has required workplace accommodations.  However, the Veteran has not alleged, and the record does not suggest, that he has been rendered unemployable as a result of his bilateral foot disability.  Thus, at this time, the issue of entitlement to TDIU has not been reasonably raised.  See Roberson v. Principi, 251 F.3d 1378, 1384 (2001) (once a claimant submits evidence of medical disability, makes a claim for highest possible rating, and submits evidence of unemployability, an informal claim is raised under 38 C.F.R. § 3.155(a)).


ORDER

A 30 percent rating for residuals of a right foot injury, including right foot strain, is granted.

A 30 percent rating for residuals of a left foot injury, including left foot strain, is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


